DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Palin et al. (US 2012/0289160).
Referring to Claim 1, Palin teaches a Bluetooth communication system (see fig. 13A), comprising:
an inquirer-side Bluetooth device (see paragraph 47 which shows an inquiring apparatus), comprising:
an inquirer-side Bluetooth transceiver circuit (see paragraph 47 which shows using Bluetooth to transmit an inquiry and receive a response from another apparatus);
an inquirer-side packet parsing circuit, coupled with the inquirer-side Bluetooth transceiver circuit (see paragraph 57 which shows the inquiring device measuring parameters from packets sent by responding devices); and
an inquirer-side control circuit, coupled with the inquirer-side Bluetooth transceiver circuit and the inquirer-side packet parsing circuit, and arranged to operably generate a Bluetooth inquiry request and control the inquirer-side Bluetooth transceiver circuit to send the Bluetooth inquiry request (see paragraph 47 which shows the inquiry device transmitting inquiry packets where the control unit, which generates the inquiry packets, are coupled to the transceiver in order for the inquiry packets to be transmitted and coupled to the parsing circuit since responses are received by the transceiver in order to be measured by the parsing circuit); and
a requester-side Bluetooth device (see paragraph 47 which shows other devices or responding devices), comprising:
a requester-side Bluetooth transceiver circuit, arranged to operably receive the Bluetooth inquiry request (see paragraph 47 which shows other devices responding to the inquiry by way of Bluetooth);
a requester-side packet parsing circuit, coupled with the requester-side Bluetooth transceiver circuit, and arranged to operably parse the Bluetooth inquiry request received by the requester-side Bluetooth transceiver circuit (see paragraph 47 which shows the other devices performing an inquiry scan which is scanning, or parsing inquiry requests); and
a requester-side control circuit, coupled with the requester-side Bluetooth transceiver circuit and the requester-side packet parsing circuit, and arranged to operably generate a FHS (Frequency Hop Synchronization) packet comprising a requester-side Bluetooth address and an EIR (Extended Inquiry Response) packet comprising an auto-pairing request after the requester-side packet parsing circuit parses the Bluetooth inquiry request (see paragraph 53 which shows a responding device transmitting a response which includes a FHS packet, in which the address is shown in paragraph 52, and EIR packet, and paragraph 45 which shows the pairing process following the discovery process), and to operably control the requester-side Bluetooth transceiver circuit to transmit the FHS packet and the EIR packet to the inquirer-side Bluetooth transceiver circuit (see paragraph 53 which shows a responding device transmitting a response which includes a FHS and EIR packet);
wherein the inquirer-side Bluetooth transceiver circuit is arranged to operably receive the FHS packet and the EIR packet so that the inquirer-side Bluetooth device conducts an auto-pairing procedure with the requester-side Bluetooth device (see paragraph 57 which shows the inquiring device receiving the FHS and EIR packet response, and paragraph 45 which shows the pairing process following the discovery process);
wherein at least one of the requester-side Bluetooth device and the inquirer-side Bluetooth device does not support BLE (Bluetooth Low Energy) technology (see paragraph 47 which teaches Bluetooth and noting that nowhere in the reference is BLE taught implying that BLE is not used).
Referring to Claim 5, Palin teaches an inquirer-side Bluetooth device (see paragraph 47 which shows an inquiring apparatus) of a Bluetooth communication system (see fig. 13A), comprising:
an inquirer-side Bluetooth transceiver circuit (see paragraph 47 which shows using Bluetooth to transmit an inquiry and receive a response from another apparatus);
an inquirer-side packet parsing circuit, coupled with the inquirer-side Bluetooth transceiver circuit (see paragraph 57 which shows the inquiring device measuring parameters from packets sent by responding devices); and
an inquirer-side control circuit, coupled with the inquirer-side Bluetooth transceiver circuit and the inquirer-side packet parsing circuit, and arranged to operably generate a Bluetooth inquiry request and control the inquirer-side Bluetooth transceiver circuit to send the Bluetooth inquiry request (see paragraph 47 which shows the inquiry device transmitting inquiry packets where the control unit, which generates the inquiry packets, are coupled to the transceiver in order for the inquiry packets to be transmitted and coupled to the parsing circuit since responses are received by the transceiver in order to be measured by the parsing circuit), wherein after a requester-side Bluetooth device (see paragraph 47 which shows other devices or responding devices) of the Bluetooth communication system receives the Bluetooth inquiry request (see paragraph 47 which shows other devices responding to the inquiry by way of Bluetooth), the requester-side Bluetooth device transmits a FHS (Frequency Hop Synchronization) packet comprising a requester-side Bluetooth address and an EIR (Extended Inquiry Response) packet comprising an auto-pairing request to the inquirer-side Bluetooth device (see paragraph 53 which shows a responding device transmitting a response which includes a FHS packet, in which the address is shown in paragraph 52, and EIR packet, and paragraph 45 which shows the pairing process following the discovery process);
wherein the inquirer-side Bluetooth transceiver circuit is arranged to operably receive the FHS packet and the EIR packet so that the inquirer-side Bluetooth device conducts an auto-pairing procedure with the requester-side Bluetooth device (see paragraph 57 which shows the inquiring device receiving the FHS and EIR packet response, and paragraph 45 which shows the pairing process following the discovery process);
wherein at least one of the requester-side Bluetooth device and the inquirer-side Bluetooth device does not support BLE (Bluetooth Low Energy) technology (see paragraph 47 which teaches Bluetooth and noting that nowhere in the reference is BLE taught implying that BLE is not used).
Referring to Claim 8, Palin teaches a requester-side Bluetooth device (see paragraph 47 which shows other devices or responding devices) of a Bluetooth communication system (see fig. 13A), comprising:
a requester-side Bluetooth transceiver circuit, arranged to operably receive a Bluetooth inquiry request transmitted from an inquirer-side Bluetooth device (see paragraph 47 which shows other devices responding to inquiry transmitted by inquiry apparatus by way of Bluetooth);
a requester-side packet parsing circuit, coupled with the requester-side Bluetooth transceiver circuit, and arranged to operably parse the Bluetooth inquiry request received by the requester-side Bluetooth transceiver circuit (see paragraph 47 which shows the other devices performing an inquiry scan which is scanning, or parsing inquiry requests); and
a requester-side control circuit, coupled with the requester-side Bluetooth transceiver circuit and the requester-side packet parsing circuit, and arranged to operably generate a FHS (Frequency Hop Synchronization) packet comprising a requester-side Bluetooth address and an EIR (Extended Inquiry Response) packet comprising an auto-pairing request after the requester-side packet parsing circuit parses the Bluetooth inquiry request (see paragraph 53 which shows a responding device transmitting a response which includes a FHS packet, in which the address is shown in paragraph 52, and EIR packet, and paragraph 45 which shows the pairing process following the discovery process), and to operably control the requester-side Bluetooth transceiver circuit to transmit the FHS packet and the EIR packet to the inquirer-side Bluetooth device (see paragraph 53 which shows a responding device transmitting a response which includes a FHS and EIR packet), so that the inquirer-side Bluetooth device conducts an auto-pairing procedure with the requester-side Bluetooth device (see paragraph 57 which shows the inquiring device receiving the FHS and EIR packet response, and paragraph 45 which shows the pairing process following the discovery process);
wherein at least one of the requester-side Bluetooth device and the inquirer-side Bluetooth device does not support BLE (Bluetooth Low Energy) technology (see paragraph 47 which teaches Bluetooth and noting that nowhere in the reference is BLE taught implying that BLE is not used).
Referring to Claims 2, 6, and 9, Palin also teaches the inquirer-side control circuit generating the Bluetooth inquiry request and controls the inquirer-side Bluetooth transceiver circuit to send the Bluetooth inquiry request through an inquiry scan channel in an inquiry mode (see paragraph 52 which shows a Bluetooth inquiry scan during a wireless interaction), and the inquirer-side Bluetooth transceiver circuit receives the FHS packet and the EIR packet transmitted from the requester-side Bluetooth transceiver circuit in the inquiry mode (see paragraph 52 which shows FHS and EIR packets transferred to the inquiry device); wherein the requester-side Bluetooth transceiver circuit receives the Bluetooth inquiry request from the inquiry scan channel in an inquiry scan mode (see paragraph 52 which shows an inquiry scan interval), and the requester-side control circuit controls the requester-side Bluetooth transceiver circuit to transmit the FHS packet and the EIR packet to the inquirer-side Bluetooth transceiver circuit through the inquiry scan channel in the inquiry scan mode (see paragraph 52 which shows the FHS packet including address information which also includes channel information and transmitted after the inquiry scan interval).
Referring to Claims 3 and 10, Palin also teaches after the requester- side Bluetooth transceiver circuit transmits the FHS packet to the inquirer-side Bluetooth transceiver circuit, the requester-side control circuit controls the requester-side Bluetooth transceiver circuit to transmit the EIR packet to the inquirer-side Bluetooth transceiver circuit (see paragraph 52 which shows transmitting the EIR packet after the FHS packet) through the inquiry scan channel in next slave-to-master slot of the inquiry scan channel (see paragraph 52 which shows slave-to-master slot time in which the response packets are sent).
Referring to Claim 4, Palin also teaches after the inquirer-side Bluetooth transceiver circuit receives the FHS packet, the inquirer-side Bluetooth transceiver circuit also receives the EIR packet transmitted from the inquirer-side Bluetooth transceiver circuit (see paragraph 52 which shows the EIR packet transmitted after the FHS packet which implies the inquiring device receiving the EIR packet after receiving the FHS packet) through the inquiry scan channel in next slave-to-master slot of the inquiry scan channel (see paragraph 52 which shows slave-to-master slot time in which the response packets are sent).
Referring to Claim 7, Palin also teaches an inquirer-side interface circuit, coupled with the inquirer-side control circuit and arranged to operably receive a trigger signal generated by an inquirer-side trigger device (see paragraph 52 which shows a triggering operation occurring when two devices are brought close together);
wherein when the inquirer-side interface circuit receives the trigger signal, the inquirer-side control circuit enters the inquiry mode to generate the Bluetooth inquiry request (see paragraph 51 which shows wireless establishment resulting in an inquiry request as a result of triggering).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648